TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 3, 2013



                                      NO. 03-12-00670-CV


                                          J. C., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s final

decree: IT IS THEREFORE considered, adjudged and ordered that the trial court’s final decree

is in all things affirmed. It FURTHER appearing that the appellant is indigent and unable to pay

costs relating to this appeal, that no adjudication as to costs is made; and that this decision be

certified below for observance.